DARGAN, C. J.
This was an action of debt commenced in the County Court of Lauderdale, against the defendants, on a promissory note made by them, payable to the plaintiff. The writ was returnable to the January term of said Court to be held on the fourth Monday of January, 1850. The cause was after-wards transferred to the Circuit Court of said county, in pursuance of the act passed the 11th of February, A. D. 1850, and on the fourth day of the next term of the Circuit Court, which was held on the first Monday in April, 1850, a judgment final was rendered against the defendants by default. The rendition of this judgment by default at that term of the court is now assigned as error. We do not think that the April term of the Circuit Court should be considered the appearance term of the cause. The writ was returnable to the January term of the County Court. This was the appearance term, and when the cause was transferred under the statute to the Circuit Court, it stood for trial'at the next term thereof; consequently it was entirely regular to take a judgment by default at that term. Some objections hawe been made to the declaration, but we consider it substantially good.
Let the judgment be affirmed.